 

Exhibit 10.24

 

FIRST AMENDMENT TO AMENDED AND RESTATED

REVENUE SHARING AND NOTE PURCHASE AGREEMENT AND WARRANT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED REVENUE SHARING AND NOTE PURCHASE
AGREEMENT AND WARRANT (this “Amendment”) is dated as of October 30, 2015 among
Inventergy Global, Inc., a Delaware corporation (“Parent”), Inventergy, Inc.
(“Owner”, and, collectively, the “Company”), DBD Credit Funding, LLC as
collateral agent (the “Collateral Agent”), and the Revenue Participants and Note
Purchasers (collectively, the “Purchasers”) thereto, and amends (i) that certain
Amended and Restated Revenue Sharing and Note Purchase Agreement between the
Company, the Collateral Agent and the Purchasers originally dated as of October
1, 2014 and amended and restated as of February 25, 2015 (such Agreement, as
amended hereby and as may be further amended, supplemented or otherwise modified
and in effect from time to time, the “Agreement”); and (ii) the Warrant between
Parent and CF DB EZ LLC (the “Holder”) (such Warrant, as amended hereby and as
may be further amended, supplemented or otherwise modified in effect from time
to time, the “Warrant”). Capitalized terms used and not otherwise defined in
this Amendment shall have the meanings specified in the Agreement or the
Warrant, as applicable.

 

WHEREAS, the parties have agreed that amortization payments shall begin on the
last Business Day of November 2015, rather than the last Business Day of October
2015.

 

WHEREAS, the parties have agreed that the Liquidity maintenance requirement of
not less than One Million Dollars ($1,000,000) shall not apply to the Company
from November 1, 2015 to December 1, 2015.

 

WHEREAS, the parties have agreed that the Exercise Price of the Warrant shall be
re-priced based on the last five Trading Days prior to the effectiveness of this
Amendment.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1. Amendments. The Agreement and the Warrant shall be amended as
follows:

 

1.01. Amortization. Section 2.2.4.3 of the Agreement shall be amended to replace
the phrase “Commencing on the last Business day of October, 2015” with
“Commencing on the last Business day of November, 2015”.

 

1.02. Minimum Liquidity. The requirement in Section 6.10 of the Agreement that
the Company shall maintain not less than One Million Dollars ($1,000,000) in
unrestricted cash and Cash Equivalents shall not apply from November 1, 2015
until December 1, 2015.

 

 

 

 

1.03. Warrant Pricing. The initial exercise price of the Warrant, as set forth
in the first paragraph of the Warrant, such being “$1.14”, shall be replaced
with an amount determined by the Holders that is equal to the average price per
share for the equity for which the Warrant may be exercised over the last five
Trading Days prior to the effectiveness of this Amendment. The Holder shall
provide notice of such determination promptly, in writing, and such amount shall
thereafter be the initial exercise price. The Holder shall be entitled, upon
request, to be given a replacement Warrant reflecting such price and, upon such
delivery, shall surrender the original Warrant marked “cancelled”.

 

Section 2. Expenses. It shall be a condition to the effectiveness of this
Amendment, that the Company has paid all fees and expenses (including attorneys’
fees) to the extent invoiced on or before October 30, 2015 (including, without
limitation, reasonable fees and disbursements of Ropes & Gray LLP) incurred by
the Collateral Agent, the Purchasers, or the Holder in connection with the
preparation, negotiation, execution and delivery of this Amendment. The Company
agrees to promptly pay any additional such amounts invoiced following the
effectiveness of the Amendment.

 

Section 3. Miscellaneous. Except as specifically amended or waived above, the
Agreement and the other Documents shall remain unchanged and in full force and
effect and are hereby ratified and confirmed. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Collateral Agent or any Purchaser under the Agreement or
any Document, nor constitute a waiver of any provision of the Agreement or any
Document. This Amendment is a Document for all purposes of the Agreement. This
Amendment may be executed in any number of counterparts, and by different
parties hereto on separate counterpart signature pages, and all such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of a counterpart signature page by facsimile transmission
or by e-mail transmission of an Adobe portable document format file (also known
as a “PDF” file) shall be effective as delivery of a manually executed
counterpart signature page. Section headings used in this Amendment are for
reference only and shall not affect the construction of this Amendment.

 

Section 4. Governing Law. This Amendment, and any issue, claim or proceeding
arising out of or relating to this Amendment or the conduct of the parties
hereto, whether now existing or hereafter arising and whether in contract, tort
or otherwise, shall be governed by and construed in accordance with the laws of
the State of New York.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  Revenue Participant:       CF DB EZ LLC       By:   Title:       Note
Purchaser:       DBD Credit Funding LLC       By:   Title:

 

[Signature Page to First Amendment]

 

 

 

 

  Collateral Agent:       DBD Credit Funding LLC       By:   Title:

 

[Signature Page to First Amendment]

 

 

 

 

  Company:       INVENTERGY GLOBAL, INC.       By:    Joseph W. Beyers   Title:
Chief Executive Officer and Chairman       INVENTERGY, INC.       By:    Joseph
W. Beyers   Title: Chief Executive Officer and Chairman

 

[Signature Page to First Amendment]

 



 

